Corrected Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
1.    Claims 2-8, 10-18 and 20-21 are allowed
Reasons for Allowance
2.    The claim amendment follows on the substance of the interview of 03/16/2021 under which an in depth analysis of the application has been carried and establishing that by embedding a motion sensor device the prior arts of reference to Lynch (US 2013/0100114), Lee (US 2014/0241614) and Fang (US 2011/0090311) would be overcome.
	In lieu of the new search and consideration, the arts to Haddick (US 8,964,298) and Lee (US 2014/0240469) have been analyzed and concluded that either when taken alone or in combination would fail as well to fully disclose the limitations and scope of the amended claims, disclosing a; "detecting motion information ... and using the motion information as a starting point for detection of facial feature points.", the amended matter reciting; "detecting motion information of the computing device using a motion sensor of the computing device" and "using the motion information and the first depth information of the object to narrow a search region in second image data captured by the one or more infrared image sensors and determine second depth information of the object represented in the second image data.", by which placing the application in condition for allowance.
The subsequent art search did not produce other relevant prior art. 
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/